Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  The structural relationship between the second optical path and the second reflector plate.  It is clear from the specification as well as figure 6 that the second reflector plate is required to generate the second optical path however there is no link between the second optical path and the second reflector plate in claim 1.  Note the claim specifically includes the second optical path is part of “the other part of the emitted light” that is then returned to the TOF module and as shown in figure 6 this also requires the use of the second reflector plate.  
Note that claims 2, 4, and 5 clarify the structural cooperative relationship as noted above. 
Claims 3 and 6-20 all include the deficiencies as noted in claim 1 and do not clarify the structural relationship between the second reflector plate and the other part of the emitted light that returns to the TOF module along a second optical path.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erbert (4068952).
Referring to claim 1, Erbert shows a multipath light test device for a time of flight (TOF) module (see figures 9 and 1), comprising: 
a light-splitting plate configured to split light emitted from the TOF module (see figure 9 Ref 200); 
a first reflector plate connected to the light-splitting plate and forming a first angle with the light-splitting plate (see figure 9 Ref 210); 
and a second reflector plate disposed on one side opposite to the first reflector plate (see figure 9 Ref 206), forming a second angle with the first reflector (see the angle between Ref 206 (referred to in the spec as mirror 208) and the first reflector Ref 210) plate wherein 
one part of the emitted light from the TOF module is returned to the TOF module along a first optical path after being reflected on the light-splitting plate with a first reflectivity (see figure 9 note the outgoing light that is reflected by the dichroic surface and returned back to the to the range finder receiver Ref 14 also see column 6 line 15-22); 
and the other part of the emitted light from the TOF module is transmitted through the light-splitting plate and incident to the first reflector plate and then returned to the TOF module along a second optical path (see figure 9 note the light that transmits through the splitting plate and travels on a second path through fiber 206 and is reflected back by mirror 206 (note this is supposed to be Ref 208 according to the description)).
EXAMINER NOTE:  This reference is only applicable because gap between the necessary structural connections as noted above.  This allows the language between the second optical path to only be connected to the light-splitting plate and the first reflector plate.  
Referring to claim 3, Note that the first angle and the second angle is 45° (see figure 9). 
Allowable Subject Matter
Claims 2, 4, and 5 are objected to as they are not rejected over prior art and if they are incorporated into independent claim 1 they would correct the deficiencies noted above.  
Note that only claims 1 and 3 are rejected over prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan (20200309927), Crawford (20190250258), Schneiter (5606409), French (4627723), Glaser (4552454), Hurt (4189233), Cross (4167328), and Braun (4121890) all shows similar test devices for optical range finders with single and multi-path channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645